DETAILED ACTIONAcknowledgment is made of applicant’s amendment filed 11/16/20.Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
2. 	Claims 13 – 15 are objected to because of the following informalities: The following lack antecedent basis: In claim 13, line 8, “the flat extension”. In claim 14, line 2, “the lever assembly”. In claim 15, line 2, “the outer ends”. Appropriate corrections are required.                                         Claim Rejections - 35 USC § 102
3.  	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

	A person shall be entitled to a patent unless -- 	(a)(1) the claimed invention was patented, described in a printed publication, or  	in public use, on sale or otherwise available to the public before the effective  	filing date of the claimed invention.
5.     	Claims 13, 14 and 17 – 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gentner et al. (8,966,998, hereinafter Gentner).	Regarding claim 13, Gentner discloses an apparatus comprising a spring-elastic deformable body T having a hollow body 102, 104, and two flat lever assemblies 84, 86 which are arranged along an outer side of the hollow body with a lower thickness in comparison to a pipe-shaped section 70, 124, 126, which are arranged next to each other, at a distance to one another, and extend together away from the outer side of the pipe-shaped section, wherein, transversely to the pipe-shaped section, in a centre of the pipe-shaped section and transversely to a flat extension of the lever assemblies,  an opening 100 is formed to receive a load element, wherein the pipe-shaped section and the lever assemblies are designed in such a way that, in the case of a compression of the pipe-shaped section by an operational load occurring during operation in the direction of the axis of the opening the lever assemblies spread apart and the profile is free of hinges (See Col. 8, lines 4 – 10, Col. 9, lines 12 – 67 and Col. 10, lines 1 – 27). 
    PNG
    media_image1.png
    612
    764
    media_image1.png
    Greyscale
	Regarding claim 14, the lever assemblies 84, 86 are designed to be more pliable than a hollow body section 100 which connects the lever assemblies (See Fig. 5).
 	Regarding claim 17, the deformable body T is bendable (See Col. 8, lines 5 – 38).
 	Regarding claim 18, the deformable carrier body T receives the operational load, sensors 112, 114, 116, 118 detect deformation of the body, and a hinge free deformation transmission unit 84, 86 is provided which picks up the deformation of the load carrier assembly during operation and transmits it as a changed force/path stress load to the sensor in such a way that the sensor is stressed in accordance with input characteristics of the sensor (See Col. 8, lines 1 – 38 and Col. 9, lines 21 – 35). 	Regarding claim 19, a vibrating sensor is used as the sensor and the deformation transmission unit is designed to be spring-elastic in such a way that a predetermined operating force acts on the vibrating wire sensor in the case of a predetermined operating load (See Col. 11, lines 14 - 20). 	Regarding claim 20, at least one strain measuring element, preferably a strain .
6. 	Claims 18 – 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujisawa et al. (2015/0160080, hereinafter Fujisawa). 	
 	Regarding claim 18, Fujisawa discloses an apparatus comprising a spring-elastic load carrier assembly 110 (See Figs. 4A, 4B) for receiving an operational load and a sensor 120 for measuring the deformation of the load carrier assembly, which occurs under the operational load that is to be detected, wherein a hinge-free deformation transmission unit 20, 250 is additionally provided, which picks up the deformation of the load carrier assembly during operation and transmits it as a changed force/path stress load to the sensor in such a way that the sensor is stressed in accordance with input characteristics of the sensor (See Pg. 1, Para. 0018 and Pg. 2, Para. 0022).              
    PNG
    media_image2.png
    584
    592
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    562
    635
    media_image3.png
    Greyscale
 	Regarding claim 19, a vibrating sensor is used as the sensor 120 and the 
 	Regarding claim 20, at least one strain measuring element, preferably a strain gauge, is used as the sensor 120 and this is arranged on a spring-elastic region of the deformation transmission unit, wherein the spring-elasticity of this region is designed in such a way that its deformation is greater than the deformation of the load carrier assembly (See Pg. 1, Para. 0019).
                                                   Allowable Subject Matter
7.	Claims 1 – 12 are allowed. 	The following is a statement of reasons for the indication of allowable subject matter: The primary reasons for indicating allowable subject matter is that the prior art does not anticipate or make obvious the provisions of “a deformation transmission unit is operatively arranged between the load carrier assembly and the sensor” in combination with the other limitations presented in claim 1.8. 	Claims 15 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 	The following is a statement of reasons for the indication of allowable subject matter: The primary reasons for indicating allowable subject matter is that the .
                                                      Conclusion
9.  	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	Lustenberger (10,139,264) discloses an elastically deformable load bearing structure comprising a measuring assembly for the load.10. 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).   	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
11. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OCTAVIA L HOLLINGTON whose telephone number is (571)272-2176. The examiner can normally be reached on Monday-Friday 9am-5pm.

 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 5712722388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000./OCTAVIA HOLLINGTON/Primary Examiner, Art Unit 2855 2/21/21